DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1A-1B, and 1H in the reply filed on 06/23/2021 is acknowledged. The traversal is on the ground(s) that the subject matter of all species is sufficiently related that a thorough search of one species would encompass a search of the subject matter of the remaining species, and therefore, the search and examination of the entire application could be made without serious burden. This is not found persuasive because the magnetic core and coil structure for each species are different, and the search for these different structures require a different field of search, such as searching different class/subclasses, or electronic resources, or employing different search strategies or search queries. For example, the second core member in each species are different structurally and materially, and the coil structure are different in different species. The search for these different structures and materials require search in different class/subclasses, or electronic resources, or employing different search strategies or search queries. If the applicant believes that the species are not patentably distinct, the applicant has to admit on the record that the species are obvious variant over each other, which will allow the examiner to use a 103 rejection to render obvious the claims that belong to the non-elected species.
Nonetheless, if applicant agrees that any new claim(s) or amendment to the existing claim(s) will read on all species and not directed to a specific species, the examiner will agree to withdraw the restriction requirement.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 03/06/2019 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (U.S. Patent No. 8,723,629 B1).
With respect to claim 1, Liu et al., hereinafter referred to as “Liu,” teaches a coil device (FIG. 3A) comprising: 
a coil portion 3 made of a wire wound in a coil shape; and 
an element body 2 and 3 having the coil portion in the element body, 
wherein the element body includes: 

a second core member 22 accommodated in the winding core portion; and 
a third core member 21 covering the coil portion and the first core member in which the second core member is accommodated in the winding core portion (col. 3, lines 14-25). In the embodiment of FIG. 3A, the third core member 22 covers at least part of the wall of the first core member. Accordingly, with broadest reasonable interpretation, Liu teaches “a third core member 21 covering the coil portion 3 and the first core member in which the second core member is accommodated in the winding core portion” as claimed.
With respect to claim 2, Liu teaches the coil device according to claim 1, wherein the winding core portion has a recessed portion so that the second core member is accommodated in the recessed portion (col. 3, lines 22-25). 
With respect to claims 6 and 7, Liu teaches the coil device according to claims 1 and 2, respectively, wherein the first core member has a support portion (yoke or floor of core 4) having a surface on which the winding core portion is formed, and the coil portion is installed on the support portion (col. 3, lines 22-25). 
With respect to claims 8 and 9, Liu teaches the coil device according to claims 1 and 2, respectively, wherein at least one of the first core member, the second core member, and the third core member contains a magnetic material (col. 3, lines 5-11). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 above, and further in view of Abe et al. (JP 2012-119374A).
With respect to claim 3, Liu teaches the coil device according to claim 2, wherein the second core member is accommodated in the recessed portion (col. 3, lines 22-25). Liu does not expressly teach a part of the second core member protrudes outward from the recessed portion. 
Abe et al., hereinafter referred to as “Abe,” teaches a coil device [e.g. Drawing 8]), wherein the second core member TH is accommodated in the recessed portion such that a part of the second core member protrudes outward from the recessed portion (core member TH is protruded to third core member MB2) (abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second core protrusion as taught by Abe to the coil device of Liu to prevent gap formation between core members (abstract).
 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claims 1 and 2 above, in view of Yang et al. (U.S. PG. Pub. No. 2014/0176283 A1).
With respect to claims 4 and 5, Liu teaches the coil device according to claims 1 and 2, respectively. Liu does not expressly teach an outer peripheral surface of the winding core portion is a tapered surface with a diameter decreasing in a direction away from a bottom surface of the element body. 
Yang et al., hereinafter referred to as “Yang,” teaches a coil device (FIG. 2), wherein an outer peripheral surface of the winding core portion 150 is a tapered surface with a diameter decreasing in a direction away from a bottom surface of the element body (para. [0041]). Magnetic substrate 110 is interpreted as the claimed third core member, and magnetic composite 160 is interpreted as the claimed first core member. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the tapered winding core portion as taught by Yang to the coil device of Liu to provide the required inductance (para. [0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837